ON APPLICATION FOR REHEARING.
FRICK, J.
A petition for a rehearing has been filed in which it is strenuously insisted that the decision is erroneous in the following particulars:
(1) It is contended that we erred in not reversing the judgment, for the reason that the trial court erred in not sustaining appellants’ motion to dismiss the complaint for failure to prosecute the action, and that we failed to pass or at least failed to sufficiently state our reasons in passing, upon that assignment in the original opinion. There is not the slightest merit to the contention. The case had been at issue about three years. In this state, if an action be determined *596otherwise than upon the merits, the plaintiff may, within one year thereafter, bring another on the same cause of action regardless of the statute of limitations, provided only that the original action was timely begun. A defendant moving to dismiss, although his motion be sustained, can gain no permanent advantage, since the plaintiff has the right at any time within a year to bring another action. In view of that fact, the whole matter of whether a motion to dismiss for want of prosecution should be sustained or not should be permitted to rest within the sound discretion of the trial courts. If those courts, therefore, refuse to dismiss the action on that ground, we should not interfere unless and until it is clearly made to appear that the defendant in the action has been prejudiced in some substantial right. Merely failing to promptly prosecute an action is not sufficient to show prejudice. This is especially true where the defendant may himself press the action to trial. Appellant could have done that at any time within the three years the action was pending. This court, in a number of decisions, has clearly indicated that it is the policy of the law to have cases tried and determined upon the merits whenever such a course is possible, and where it does not clearly invade the rights of one of the parties. The motion in question was, however, not made a part of the bill of exceptions, and it is very doubtful, to say the least, whether or not it is a part of the judgment roll. We think it is not. We gave the appellant the benefit of the doubt, however, and passed on the motion. The trial court in no possible view, therefore, committed error in denying the motion to dismiss.
(2) It is next insisted that we erred in failing to hold that the trial court had erred in not sustaining appellants’ motion to strike certain allegations from the complaint. Counsel, in his original brief, remained absolutely silent upon that subject, and therefore, under the well-settled practice of this court, he had waived that assignment. That also must have been the view respondent’s counsel took of the matter, since he likewise said nothing in respect thereto in his brief. But, above and beyond all, the motion was entirely too sweeping, and it would have been error had the court sustained it.
(3) It is further contended that we erred in not holding *597that the trial court should have sustained appellants’ motion for a nonsuit. This contention is, if possible, more devoid of merit than are the other two we have just discussed. The motion is not even referred to in the abstract, and upon an examination of the original bill of exceptions all that is made to appear respecting the same is as follows:
“Mr. Moffat: Now, if the court please, I desire to interpose a motion for a non-suit. (Motion for non-suit argued and submitted.)
" The Court: The motion may be denied. ’ ’
In the face of this record no comment seems necessary.
(4) Finally, it is insisted that there was not sufficient evidence to sustain the verdict upon the second cause of action. Here again counsel has failed to comply with the rule of this court in failing to specify in what particulars the evidence is insufficient. We cannot supply matters of that character. In considering the assignments in the original opinion we passed upon every one which, in'our judgment, was properly before us, or which possessed an}*- merit whatever, and in case of doubt, in every instance, gave the benefit of such doubt to the appellant. Now counsel files a petition for rehearing in which he complains that this court has not done what under the settled practice we were powerless to do.
The petition is denied.
STRAUP, C. J., and McCARTY, J., concur.